Citation Nr: 0922603	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
October 1955 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which assigned an initial 10 percent rating for the 
Veteran's service-connected lumbar spine disability.  The 
Veteran requested a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  A March 2008 rating 
decision increased the rating for the lumbar spine disability 
to 20 percent effective retroactively to the date of filing 
of the claim, May 30, 2003.  The Veteran continued to appeal 
requesting a still higher initial rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

In February 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of this hearing is associated with the claims 
folder.

Unfortunately additional medical findings are needed to 
properly decide the Veteran's claim.  Therefore, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002). This duty to 
assist includes conducting a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's last VA examination for his lumbar spine 
condition was in April 2006, over three years ago.  
Additionally, at the February 2009 video conference hearing, 
he contended that his condition had worsened since that April 
2006 VA examination.  So another examination is needed to 
ascertain the current severity of this disability.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination 
was too remote in time to adequately support the decision in 
an appeal for an increased rating); see, too, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to assess the current 
severity of his lumbar spine disability.  
The claims folder must be made available 
to the examiner for review of the 
pertinent medical and other history.  The 
examiner should state whether there is 
any objective neurologic abnormality 
associated with the service-connected 
back condition, to include but not 
limited to impairment of the lower 
extremities.  

2. Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give him an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



